Citation Nr: 0630291	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, 
L5, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for chest 
pain and shortness of breath.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to February 
1964, from August 1964 to August 1967, and from May 1968 to 
January 1983.

This matter before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2006 hearing transcript indicates the veteran 
testified to recent treatment for all of the claimed 
conditions, to include his service-connected spine 
disability.  As the most recent VA treatment records to be 
obtained are dated in December 2002, a remand is necessary so 
that more recent treatment records may be obtained.  
Additionally, the veteran testified to a worsening of his 
spine disability.  See also July 2006 lay statements.  As 
such, a VA examination to ascertain the current level of his 
disability should be conducted.  And while various statements 
submitted by the veteran refer to treatment at a medical 
facility on an Air Force base subsequent to his 1983 
discharge from active duty, attempts to get such records were 
unsuccessful.  See April 2003 response.  Additionally, the 
July 2006 testimony of the veteran is not indicative of any 
such records being available.  See transcript reflecting 
testimony of treatment first being sought at VA medical 
facilities.  As such, no additional attempts to obtain any 
such records are requested at this time.

Finally, in connection with this claims to reopen, the 
veteran should be notified of the basis of the previous 
denial (no current disability).  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that the notification and development 
action required by statute, implementing 
regulation, court decisions, and VA 
directives is completed for the veteran's 
claims to reopen, to include notifying 
him of the basis of the previous denials 
of service connection.

2.  Obtain the veteran's medical 
records from the VA medical facility 
located in Bay Pines, Florida, from 
December 2002 to the present.

3.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his service-
connected spondylolisthesis, L5.  

4.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since June 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



